FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 9, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 JEFFERSON COUNTY SCHOOL
 DISTRICT R-1,

               Plaintiff - Appellant,                    No. 12-1153
          v.                                             D. Colorado
 ELIZABETH E., by and through her                 (D.C. No. 1:10-CV-00741
 parents, Roxanne B. and David E.,                      -WJM-KMT)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff-Appellant Jefferson County School District R-1 (the “District”)

appeals the district court’s award of attorney fees, pursuant to 20 U.S.C.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
§ 1415(i)(3)(B) of the Individuals with Disabilities in Education Act (“IDEA” or

the “Act”), to the parents of Defendant-Appellee Elizabeth E. The district court

concluded Parents were entitled to reimbursement for the costs of Elizabeth’s

placement at a private educational facility under the Act. See 20 U.S.C.

§ 1412(a)(10)(C)(ii). The district court also concluded Parents were prevailing

parties under 20 U.S.C. § 1415(i)(3)(B) and, therefore, entitled to attorney fees.

In this appeal, the District argues Parents were not prevailing parties entitled to

attorney fees because the district court’s decision ordering reimbursement

constituted a “stay put” order requiring the District to maintain the status quo

during the pendency of the litigation. See 20 U.S.C. § 1415(j); 34 C.F.R.

§ 300.518(d).

      This court has an independent obligation to ensure it has subject matter

jurisdiction at every stage of the litigation. Devon Energy Prod. Co. v. Mosaic

Potash Carlsbad, Inc., 693 F.3d 1195, 1208 n.10 (10th Cir. 2012). Under the

“case or controversy” requirement in Article III of the Constitution, this court

lacks the power to decide questions which cannot affect the rights of the litigants

before it. City of Albuquerque v. U.S. Dep’t of Interior, 379 F.3d 901, 918–19

(10th Cir. 2004). “A case is moot when the issues presented are no longer live or

the parties lack a legally cognizable interest in the outcome.” Id. at 919.

(quotations omitted). When determining whether a case is moot, the court




                                         -2-
considers “whether granting a present determination of the issues offered will

have some effect in the real world.” Id. (quotation and alteration omitted).

      This court has recently affirmed the underlying reimbursement order. See

Jefferson Cnty. Sch. Dist. R-1 v. Elizabeth E. ex rel. Roxanne B., No. 11-1334

(10th Cir. Dec. 28, 2012). Because Parents have prevailed in the underlying

litigation, a decision of this court as to whether Parents were entitled to attorney

fees prior to the resolution of the underlying action would have no effect on the

relationship or obligations of the parties. As such, the parties now lack a legally

cognizable interest in the outcome. The District’s appeal is therefore

DISMISSED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                          -3-